Citation Nr: 0615360	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  02-19 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1954 to 
November 1957.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  The Board notes that in his 
October 2002 substantive appeal, the veteran requested a 
Board hearing.  However, he withdrew that request in a Report 
of Contact dated in February 2006.  See 38 C.F.R. § 20.704(e) 
(2005).

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

The veteran submitted a notice of disagreement with the 
October 2002 denial of service connection for left hip and 
back conditions.  However, the veteran did not perfect his 
appeal by providing a timely VA Form 9, Appeal to Board of 
Veterans' Appeals, or other substantive appeal, after the RO 
issued its April 2005 statement of the case (SOC).  See 38 
U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2005).  
Therefore, this issue is not in appellate status.

Similarly, the Board observes that in a February 2005 rating 
decision the RO denied the veteran's claim for an increased 
rating for his bilateral hearing loss.  The veteran did not 
perfect his appeal by filing a timely notice of disagreement 
and substantive appeal.  See 38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. § 20.200 (2005).  Therefore, this issue is 
also not before the Board.

However, the Board finds that a letter received in April 2006 
constitutes another increased rating claim for bilateral 
hearing loss.  The Board is unable to locate any rating 
decision that adjudicates that claim.  Therefore, the matter 
is referred to the RO for the necessary action.  

Finally, the veteran's attorney submitted additional VA 
medical evidence which was received in April 2006, post-
certification of the current appeal.  This evidence was 
relevant to the veteran's TDIU claim on appeal.  The 
submission of such evidence was accompanied by waiver of RO 
consideration previously received by the RO and then 
forwarded to the Board in February and March of 2006.  VA is 
charged with constructive knowledge of evidence generated by 
VA.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Consequently, even though this evidence was not received 
within 90 days of the certification of appeal, any pertinent 
VA medical evidence received prior to the issuance of a Board 
decision is considered to have been timely received by the 
Board for the purposes of 38 C.F.R. § 20.800 and § 20.1304.  
See Chairman's Memorandum No. 01-05-09 (May 25, 2005).  Thus, 
the Board will consider this evidence.      
                                                         
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002).  Total disability is considered 
to exist when there is any impairment which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  

A total disability rating for compensation purposes may be 
assigned on the basis of individual unemployability: that is, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  38 
C.F.R. § 4.16(a).  In such an instance, if there is only one 
such disability, it must be rated at 60 percent or more; if 
there are two or more disabilities, at least one disability 
must be rated at 40 percent or more, and sufficient 
additional disability must bring the combined rating to 70 
percent or more. Id.  

The veteran has the following service-connected disabilities: 
a right knee disability, rated as 30 percent disabling; a 
left knee disability, rated as 30 percent disabling; 
bilateral hearing loss, rated as 10 percent disabling; and 
tinnitus, rated as 10 percent disabling; the combined 
service-connected disability rating is 60 percent with 
consideration of the bilateral factor and the fact that the 
right and left knee disabilities are rated as one disability.  
Consequently, the veteran does not currently meet the 
percentage requirements set forth in 38 C.F.R. § 4.16(a).    

If, however, a veteran fails to meet the applicable 
percentage standards enunciated in 38 C.F.R. § 4.16(a), 
rating boards should refer to the Director, Compensation and 
Pension Service for extra-schedular consideration all cases 
where the veteran is unable to secure or follow a 
substantially gainful occupation by reason of service-
connected disability.  38 C.F.R. § 4.16(b).  Thus, the Board 
must evaluate whether there are circumstances in the 
veteran's case, apart from any non-service-connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  See Van Hoose, supra; see 
also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. 
Brown, 4 Vet. App. 395 (1993).

Currently, the evidence of record does not demonstrate that 
the veteran is unable to secure or follow a substantially 
gainful occupation by reason of service-connected 
disabilities alone.  38 C.F.R. § 4.16(b).  In this respect, 
the evidence of record shows that his nonservice-connected 
heart disease and left hip, back, and right shoulder 
conditions significantly impact his employability status.  In 
determining whether the veteran is entitled to a total 
disability rating based on individual unemployability, 
neither his nonservice-connected disabilities nor his age may 
be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Notwithstanding the above, a March 2006 VA treatment note 
from Bay Pines indicated that due to the veteran's service-
connected hearing loss, the veteran was unemployable.  The VA 
physician based his opinion in large part upon the fact that 
the "[v]eteran's word recognition has deteriorated markedly 
since 2004."  T

In Bowling v. Principi, 15 Vet. App. 1 (2001), the U.S. Court 
of Appeals for Veterans Claims (Court) held that where there 
is plausible evidence that a claimant is unable to secure and 
follow a substantially gainful occupation and where the Board 
has not relied on any affirmative evidence to the contrary, 
the Court will reverse the Board's determination, as a matter 
of law, that the veteran's case is ineligible for 
consideration under § 4.16(b) by referral to the C&P 
Director.  

In this case, the claims folder is negative for any VA 
audiogram or speech recognition evaluation for the time 
period from the last December 2004 VA audiology examination 
to the present.  Such record(s), if they do in fact exist as 
implied by the above VA physician, are essential in 
determining whether or not the veteran is entitled to TDIU 
based on a service-connected disability alone, and may also 
provide a basis for an increased rating for hearing loss.  

There is no indication the RO has tried to obtain these 
records.  VA's duty to assist includes obtaining records of 
relevant VA medical treatment.  38 U.S.C.A.  § 5103A(c)(2).  
See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged 
with constructive knowledge of evidence generated by VA).  A 
remand is required to secure these records.  The veteran is 
asked to assist, if possible, in obtaining these records to 
expedite the claim.

Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the veteran in 
order to ascertain the location of the 
VA Medical Center where he received 
treatment for his bilateral hearing 
loss condition (presumably the same VA 
Medical Center in Bay Pines).  The RO 
should then secure any VA records of 
medical treatment for the veteran's 
bilateral hearing loss from December 
2004 to the present.  Specifically, 
the RO should secure any VA audiogram 
or speech recognition evaluation 
utilizing the Maryland CNC test 
performed anytime after December 2004.  
The veteran is asked to assist, if 
possible, in obtaining these records 
and to provide any additional relevant 
records.      

2.	After completing the above action, 
including any additional necessary 
development, the RO should adjudicate 
the increased rating for bilateral 
hearing loss issue referred to the RO 
by the Board. Subsequent to that 
determination, the RO should 
readjudicate the TDIU issue on appeal, 
considering any new evidence secured.  
If the disposition remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





